Citation Nr: 1746023	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  13-34 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a cervical spine disability to include as secondary to the Veteran's service-connected left shoulder disability.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a lumbar spine disability to include as secondary to the Veteran's service-connected left shoulder disability.

3.  Entitlement to a disability rating in excess of 20 percent for a left shoulder disability.  

4.  Entitlement to service connection for a cervical spine disability to include as secondary to the Veteran's service-connected left shoulder disability.

5.  Entitlement to service connection for a lumbar spine disability to include as secondary to the Veteran's service-connected left shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1969 through December 1971.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned Veterans Law Judge at a December 2016 live videoconference hearing.  A transcript of the hearing is associated with the evidentiary record.  

The issues of (1) entitlement to a disability rating in excess of 20 percent for a left shoulder disability, and entitlement to service connection for (2) cervical and (3) lumbar spine disabilities to include as secondary to the Veteran's service-connected left shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 2007 decision, the Board denied the Veteran's claims of entitlement to service connection for cervical and lumbar spine disabilities to include as secondary to his service-connected left shoulder disability.  The Veteran did not file a motion for reconsideration or appeal the denials.  

2.  Some of the evidence received since July 2007, when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claims and raises a reasonable possibility of substantiating the claims of service connection for cervical and lumbar spine disabilities.


CONCLUSIONS OF LAW

1.  The July 2007 Board decision, which denied the Veteran's claims of entitlement to service connection for cervical and lumbar spine disabilities, is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100.

2.  The evidence received since the July 2007 decision is new and material, and the claims of entitlement to service connection for cervical and lumbar spine disabilities are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening: Entitlement to Service Connection for Cervical and Lumbar Spine Disabilities

All decisions of the Board will be stamped with the date of mailing on the face of the decision.  Unless the Chairman of the Board orders reconsideration, and with the exception of matters listed in paragraph 38 C.F.R. § 20.1100(b), all Board decisions are final on the date stamped on the face of the decision.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.   38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).   

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

In July 2007, the Board denied the Veteran's claims of entitlement to service connection for cervical and lumbar spine disabilities to include as secondary to his service-connected left shoulder disability.  The claims were denied because the preponderance of the evidence was against a finding that there was a nexus between the Veteran's service and his current cervical and lumbar spine disabilities.  The Veteran did not file a motion for reconsideration or an appeal of the denials.  Therefore, the July 2007 decision is final, and the Board will address the Veteran's January 2010 request that the Board reopen the claims based on his submission of additional evidence.
After reviewing the evidence currently of record, the Board notes that the Veteran submitted several opinions indicating that the Veteran's cervical and lumbar spine disabilities are at least as likely as not related to his service.  See, e.g., March 2010 opinion from Dr. D.H.A..  The Board finds these opinions are new because they were not a part of the record at the time of the July 2007 final decision.  

Furthermore, the Board finds that the new positive nexus opinions are material.  They relate to the missing nexus element, which was a basis for the prior denials.  The Board found no cause to obtain an opinion regarding direct service connection in regard to the cervical and lumbar spines at the time of the June 2007 decision.  The Board finds that the additional nexus opinions raise a reasonable possibility of substantiating the Veteran's claims.  Therefore, the Board concludes that reopening of the Veteran's cervical and lumbar spine claims and further consideration of possible service connection on a direct or secondary basis is warranted.  


ORDER

New and material evidence having been submitted, the Veteran's claims of entitlement to service connection for cervical and lumbar spine disabilities are reopened.  


REMAND

After reviewing the evidence currently of record, the Board finds that additional VA examinations are needed in order to fairly assess the Veteran's claims.  The Veteran testified at his hearing that his left shoulder condition has recently worsened.  Therefore, an additional examination is needed evaluate the severity of the left shoulder disability and determine whether the current disability rating of 20 percent for the left shoulder accurately reflects the Veteran's disability picture.

The Board also finds that additional examinations of the Veteran's current cervical and lumbar spine disabilities are needed to determine if they are related to the Veteran's service including through causation or aggravation by his current left shoulder disability.  The Board finds that prior VA examinations of these conditions did not include an opinion regarding direct service connection, and the Board finds that the private opinions submitted by the Veteran regarding direct service connection are stated as conclusions without adequate supporting rationale.  See, e.g., March 2010 opinion from Dr. D.H.A.  The AOJ should afford the Veteran a VA examination addressing the issues of direct service connection for the Veteran's cervical and lumbar spine disabilities with adequate rationale.  

Additionally, the Board notes that prior VA examinations from June 1999 and March 2002 offer conflicting opinions on whether the evidence of record at the time was sufficient to determine whether the Veteran's cervical and lumbar spine disabilities are secondary to his service connected left should disability.  While the June 1999 VA examiner opined the Veteran's neck and lumbar spine disabilities were secondary to his left shoulder disability, the March 2002 VA examiner found insufficient evidence to render an opinion on the matter without resorting to speculation.  On remand, the AOJ should ensure that a cervical and lumbar spine VA examiner addresses the theory of secondary service connection in the context of the evidence currently of record. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran and his representative and request their assistance in identifying any outstanding relevant private and VA treatment records or other relevant records to include any records from the Departments of Transportation and Labor.  The AOJ should make reasonable attempts to obtain any outstanding relevant evidence and associate it with the Veteran's claims file.

2. After associating all outstanding records with the claims file, the AOJ should afford the Veteran appropriate VA examination(s) of his left shoulder, cervical spine, and lumbar spine.  The examiner(s) should be provided with complete copies of the claims file including this remand order.  If the Veteran is unable to attend another examination, the AOJ should obtain appropriate opinions based on the evidence of record.  The VA examiner(s) is asked to follow the following directives to the extent possible:

a. Please review the Veteran's claims file in its entirety including all records relating to the Veteran's left shoulder, cervical spine, and lumbar spine.

b. After reviewing the evidence, please perform an examination of the Veteran's left shoulder to determine the current severity of any disability including limitations due to pain, weakness, fatigability, and incoordination.  Test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the left shoulder.  Please perform similar testing of the opposite undamaged joint to the extent possible.  Please address the impact of the left shoulder on his ability to maintain employment.  

c. Please opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current cervical and lumbar spine disabilities were caused or began during his military service.  

d. Please opine whether it is at least as likely as not that the Veteran's cervical and lumbar spine disabilities were (1) caused or (2) aggravated by his current left shoulder disability at any time through the date of the examination.  

The VA examiner should consider the Veteran's statements that he was injured while carrying a stack of paper in part due to symptoms in his left shoulder.  

The VA examiner should also consider the Veteran's statements that his cervical and lumbar spine disabilities were caused or aggravated as a result of altering body mechanics to compensate for his left shoulder disability during activities including shoveling.  

The VA examiner should opine whether it is at least as likely as not that the alleged injury or altered body mechanics related to left shoulder symptoms caused or aggravated the Veteran's current cervical and lumbar spine disabilities.

3. After completing the above actions and any other necessary development, the claims must be readjudicated.  If any of the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


